DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 15/764,529. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jul 1, 2021 has been entered.
 

Status of Claims
Claim(s) 1-9 and 11-12 is/are currently pending and has/have been examined.
Claim(s) 10 has/have been cancelled. 


Response to Amendment 
	The Amendment filed on Jul 1, 2021 has been entered. Applicant’s Remarks filed on Jul 1, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 7-14 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn and new rejections have been added to address the amended claims.


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim(s) 4, the recitation “an operation region” is unclear. It is unclear if this refers to the same operation region in Claim 1 or an entirely different one. Further, the examiner notes that if Applicant intended to describe the same operation region, the limitations in Claim 4 are found in Claim 1 and it is thus unclear what additional features are attempting to be recited. 
	
Regarding Claim(s) 6, the recitation “a substrate that does not include the thin portion” is unclear. It is unclear if this refers to the first or second substrates previously recited. Although the claim reads “wherein among the first substrate and the second substrate”, the use of the article ‘a’ seems to imply a different, third, substrate. The examiner suggests rewriting the claim to read “the substrate that does not include the thin portion” to overcome this rejection. Further, the claim recites “wherein among the first substrate and the second substrate, a substrate that does not include the thin portion comprises a recessed portion that is provided in a position in the nanochannel facing the thin portion and has a shape conforming to a shape of the deformed thin portion”, which does not further limit the apparatus of Claim 1, as Claim 1 already describes a concave portion recessed portion that conforms to the shape of the thin portion when the thin portion is pressed (i.e. contact). As it stands, the claim does not provide additional limitations. Did Applicant intend to provide additional limitations in Claim 6?


Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim(s) 4 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim is directed to the apparatus of Claim 1 and further recites “wherein the nanochannel formed by the first substrate and the second substrate comprises a channel portion that extends in one direction, and an operation region that is provided in a position overlapping the thin portion in plan view and has a wider width than the nanochannel”, which does not further limit the apparatus of Claim 1, as Claim 1 already includes the limitations in Claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim(s) 6 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim is directed to the apparatus of Claim 1 and further recites “wherein among the first substrate and the second substrate, a substrate that does not include the thin portion comprises a protrusion portion that is provided in a position in the nanochannel facing the thin portion and with which the deformed thin portion comes into contact”, which does not further limit the apparatus of Claim 1, as Claim 1 already describes a concave portion recessed portion that conforms to the shape of the thin portion when the thin portion is pressed (i.e. . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 and 11-12 is/are rejected under 35 U.S.C.103 as being unpatentable over Zhou et al (US 2012/0279638) in view of Unger et al (US 2008/0289710, already of record) and in further view of Blaga et al (US 8,388,908, already of record).

Regarding Claim 1, Zhou teaches a nanofluidic device (see Zhou: “Plastic microfluidic structures having a substantially rigid diaphragm that actuates”, Abstract), comprising: 
a first substrate comprising a nanoscale groove on one surface (see Zhou: “first substrate 100 with interdisposed microchannels 101 and 103”, [0075]; Fig 5A-5B); 
and a second substrate that is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a channel with the groove of the first substrate (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
wherein: 
either the first substrate or the second substrate comprises includes at least a thin portion (i.e. membrane) in a part of a position overlapping the channel in plan view (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
the thin portion is deformed by pressing to open and close the nanochannel (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
a Young’s modulus of the first substrate and the second substrate is 109 Pa or higher (see Zhou: “a first rigid plastic substrate… substantially rigid plastic membrane may have a Young's modulus of between about 2 GPa and about 4 GPa”, [0013]-[0014]; the examiner notes Zhou describes the entirety of the device being made from the same rigid material and further notes that 1 GPa equals 109 Pa)
the nanochannel formed by the first substrate and the second substrate comprises a channel portion that extends in one direction, and an 
Zhou does not teach “said nanochannel having a concave recessed portion that conforms to the shape of the thin portion when said thin portion is deformed by pressing”.
However, Unger teaches the analogous of microfabricated structures for regulating fluid flow (see Unger: [0003]). Unger teaches a protrusion with a concave recessed shape for the channel flow that conforms to an overlying membrane to provide a fluid seal (see Unger: [0259]-[0260]; Fig 7H). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the operation region of the device of Zhou to include a protrusion with a concave (i.e. recessed) shaped seat as described by Unger, because Unger teaches that a concave shape for the channel flow that conforms to an overlying membrane to provide a fluid seal (see Unger: [0259]-[0260]; Fig 7H).

Modified Zhou does not teach wherein a depth of the operation region is 10nm to 1000nm, a width of the storage portion is 2µm or more, nor a depth or width of the nanochannel is in the range of 10nm to 1000nm.
However, Blaga teaches the analogous art of fluidic devices with diaphragm valves (see Blaga: Abstract). Blaga further teaches an actuating region (equivalent to claimed operation regions), which is wider than the channel and teaches that it can be formed in this manner to allow for placement of structures to control flow, such as valve seats (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Fig 1-3A, element 113). Blaga further discloses that the channel opens into the actuation region, suggesting that the actuation region is formed at the same depth of the channel, and states that the channel can be made of any width and/or depth that suits the task at hand (see Blaga: Column 5, line 63, to Column 6, 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the dimensions of the operation region (i.e. valve seat region) of Zhou to be of any size as suggested by Blaga, including making the operation region any size, such as with an overall depth of 10nm to 1000nm and a width of 2µm or more, if it were so desired, for example, to suit the task at hand and to accommodate a specific type of assay requiring the aforementioned dimensions (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Column 12, line 57-65; Fig 1-3A).

Regarding Claim 2, modified Zhou teaches all the limitations as applied to Claim 1 and further teaches wherein a thickness of the thin portion is 10mm or less (see Zhou: “substantially rigid plastic membrane may… have a thickness, or width, selected for allowing deformation upon application of appropriate mechanical force. The membrane may have a thickness of between about 10 µm and about 150 µm, and more specifically between about 15 µm and about 75 µm”, [0014]). 

	Regarding Claim 3, modified Zhou teaches all the limitations as applied to Claim 1. Zhou teaches a membrane covering the channel (see Claim 1). 

However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the membrane of any width over the channel, including from 2 to 100 µm, if it were so desired, for example, to only actuate upon a specific section of the channel. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the membrane of modified Zhou to be of any size covering the channel, including from 2 to 100 µm, if it were so desired, for example, to only actuate upon a specific section of the channel.

Regarding Claim 4, modified Zhou teaches all the limitations as applied to Claim 1 and further teaches wherein the nanochannel formed by the first substrate and the second substrate comprises a channel portion that extends in one direction, and an operation region that is provided in a position overlapping the thin portion in plan view and has a wider width than the nanochannel (see modification of Claim 1). 

Regarding Claim 5, modified Zhou teaches all the limitations as applied to Claim 1 and further teaches wherein among the first substrate and the second substrate, a substrate that does not include the thin portion comprises a protrusion portion that is provided in a position in the nanochannel facing the thin portion and with which the deformed thin portion comes into contact (see modification of Claim 1, modify the operation region of the device of Zhou to include a protrusion with a concave (i.e. recessed) shaped seat as described by Unger, because Unger teaches that a concave shape for the channel flow that conforms to an overlying membrane to provide a fluid seal (see Unger: [0259]-[0260]; Fig 7H)). 



Regarding Claim 7, modified Zhou teaches all the limitations as applied to Claim 1 and further teaches further comprising a pressing mechanism which is configured to perform the pressing (see Zhou: “a second substrate is bonded to the upper surface of the membrane and includes a chamber than may be used to apply pneumatic pressure to the membrane”, [0012]; “Pressure may be applied through the drive chamber 110 pneumatically, or by physically contacting the membrane through the drive chamber and drawing it up or pressing it down”, [0075]). 

	Regarding Claim 8, modified Zhou teaches an apparatus (see Zhou: “Plastic microfluidic structures having a substantially rigid diaphragm that actuates”, Abstract), comprising: the nano-fluidic device according to Claim 1 (see Claim 1 rejection). 

Regarding Claim 11, Zhou teaches a nanofluidic device (see Zhou: “Plastic microfluidic structures having a substantially rigid diaphragm that actuates”, Abstract), comprising: 
a first substrate comprising a nanoscale groove on one surface (see Zhou: “first substrate 100 with interdisposed microchannels 101 and 103”, [0075]; Fig 5A-5B); 
and a second substrate that is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a channel with the groove of the first substrate (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
wherein: 
the nanoscale channel comprises a first portion and a second portion, the second portion configured to be deformed by pressing to close the nanoscale channel, and wherein the thickness of the second portion is smaller than that of the first portion (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
a Young’s modulus of the first substrate and the second substrate, which form the first portion and the second portion of the nanoscale channel, is 109 Pa or higher (see Zhou: “a first rigid plastic substrate… substantially rigid plastic membrane may have a Young's modulus of between about 2 GPa and about 4 GPa”, [0013]-[0014]; the examiner notes Zhou describes the entirety of the device being made from the same rigid material and further notes that 1 GPa equals 109 Pa)
the nanochannel formed by the first substrate and the second substrate comprises a channel portion that extends in one direction, and an operation region that is provided in a position overlapping the thin portion 
Zhou does not teach “said nanochannel having a concave recessed portion that conforms to the shape of the thin portion when said thin portion is deformed by pressing”.
However, Unger teaches the analogous of microfabricated structures for regulating fluid flow (see Unger: [0003]). Unger teaches a protrusion with a concave recessed shape for the channel flow that conforms to an overlying membrane to provide a fluid seal (see Unger: [0259]-[0260]; Fig 7H). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the operation region of the device of Zhou to include a protrusion with a concave (i.e. recessed) shaped seat as described by Unger, because Unger teaches that a concave shape for the channel flow that conforms to an overlying membrane to provide a fluid seal (see Unger: [0259]-[0260]; Fig 7H).

Modified Zhou does not teach wherein a depth of the operation region is 10nm to 1000nm, a width of the storage portion is 2µm or more, nor a depth or width of the nanochannel is in the range of 10nm to 1000nm.
However, Blaga teaches the analogous art of fluidic devices with diaphragm valves (see Blaga: Abstract). Blaga further teaches an actuating region (equivalent to claimed operation regions), which is wider than the channel and teaches that it can be formed in this manner to allow for placement of structures to control flow, such as valve seats (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Fig 1-3A, element 113). Blaga further discloses that the channel opens into the actuation region, suggesting that the actuation region is formed at the same depth of the channel, and states that the channel can be made of any width and/or depth that suits the task at hand (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Column 12, line 57-65; Fig 1-3A). Based on the 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the dimensions of the operation region (i.e. valve seat region) of Zhou to be of any size as suggested by Blaga, including making the operation region any size, such as with an overall depth of 10nm to 1000nm and a width of 2µm or more, if it were so desired, for example, to suit the task at hand and to accommodate a specific type of assay requiring the aforementioned dimensions (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Column 12, line 57-65; Fig 1-3A)..

Regarding Claim 12, Zhou teaches a nanofluidic device (see Zhou: “Plastic microfluidic structures having a substantially rigid diaphragm that actuates”, Abstract), comprising: 
a first substrate comprising a nanoscale groove on one surface (see Zhou: “first substrate 100 with interdisposed microchannels 101 and 103”, [0075]; Fig 5A-5B); 
and a second substrate that is integrally provided with the first substrate by bonding one surface of the second substrate to the one surface of the first substrate and forms a channel with the groove of the first substrate (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
wherein: 
either the first substrate or the second substrate comprises a thin portion in a part of a position overlapping the channel in plan view (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
the thin portion is deformed by pressing to open and close the nanochannel (see Zhou: “membrane layer 104 is selectively bonded to the first substrate 100 in areas 106, thus creating a diaphragm structure 108”, [0075]; Fig 5A-5B);
a Young’s modulus of the first substrate and the second substrate is 109 Pa or higher (see Zhou: “a first rigid plastic substrate… substantially rigid plastic membrane may have a Young's modulus of between about 2 GPa and about 4 GPa”, [0013]-[0014]; the examiner notes Zhou describes the entirety of the device being made from the same rigid material and further notes that 1 GPa equals 109 Pa)
the nanochannel formed by the first substrate and the second substrate comprises a channel portion that extends in one direction, and an operation region that is provided in a position overlapping the thin portion in plan view and has a wider width than the channel portion (see Zhou: Fig 5A-5B)
Zhou does not teach “said nanochannel having a concave recessed portion that conforms to the shape of the thin portion when said thin portion is deformed by pressing”.
However, Unger teaches the analogous of microfabricated structures for regulating fluid flow (see Unger: [0003]). Unger teaches a protrusion with a concave recessed shape for the channel flow that conforms to an overlying membrane to provide a fluid seal (see Unger: [0259]-[0260]; Fig 7H). 


Modified Zhou does not teach wherein a depth of the operation region is 10nm to 1000nm, a width of the storage portion is 2µm or more, nor a depth or width of the nanochannel is in the range of 10nm to 1000nm.
However, Blaga teaches the analogous art of fluidic devices with diaphragm valves (see Blaga: Abstract). Blaga further teaches an actuating region (equivalent to claimed operation regions), which is wider than the channel and teaches that it can be formed in this manner to allow for placement of structures to control flow, such as valve seats (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Fig 1-3A, element 113). Blaga further discloses that the channel opens into the actuation region, suggesting that the actuation region is formed at the same depth of the channel, and states that the channel can be made of any width and/or depth that suits the task at hand (see Blaga: Column 5, line 63, to Column 6, line 12; Column 7, line 58, to Column 8, line 7; Column 12, line 57-65; Fig 1-3A). Based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to make the operation region and channel dimensions of any size, such as with an overall depth of 10nm to 1000nm and a width of the operation region being 2µm or more, if it were so desired, for example, to suit the task at hand and to accommodate a specific type of assay requiring the aforementioned dimensions. Further, the courts have held that a prima facie case of obviousness exists as to changes in size and/or proportion if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 IV A).
..


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2012/0279638) in view of Unger et al (US 2008/0289710, already of record) and in further view of Blaga et al (US 8,388,908, already of record) and in further view of Tamaki et al (Pressure driven flow control system for nanofluidic chemical process, Journal of Chromatography A, 2006; already of record).

Regarding Claim 9, modified Zhou teaches an apparatus (see Zhou: “Plastic microfluidic structures having a substantially rigid diaphragm that actuates”, Abstract), comprising: the nano-fluidic device according to Claim 1 (see Claim 1 rejection). 
Modified Zhou does not teach:
“two or more micro-fluidic devices that comprise a microchannel and are disposed such that the nano-fluidic device is interposed between the micro-fluidic devices, 
wherein the nano-fluidic device and each of the two or more micro-fluidic devices are connected to each other by connecting the nanochannel and the microchannel to each other, 
and chemical analysis is performed using the nano-fluidic device”.

It would have been obvious to one skilled in the art before the filing date of the invention to utilize nanochannel device of modified Takayama, which achieves flow control, in place of the nanochannel of Tamaki to connect two microfluidic channels for chemical analysis as in Tamaki (see Tamaki: Abstract; Fig 1A; Page 257, left column, final paragraph), because Tamaki teaches that this structure allows flow control (see Tamaki: Abstract; Fig 1A; Page 257, right column, first paragraph).


Response to Arguments
Applicant's Arguments, filed on Jul 1, 2021, towards the previous prior art rejections on Page(s) 7-14 have been fully considered but are moot as they are towards the amended claims and do not apply to the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798